DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “a lens blank” in lines 3-4. It is unclear if this refers to the lens blank of claims 1-2 or a different one. For examination purposes, this will be interpreted as --the lens blank--.
Claim 16 recites “a second surface” in line 2. It is unclear if this refers to the second surface of claim 11 or a different one. For examination purposes, this will be interpreted as --the second surface--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, 9, 11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sitzberger (WO2019020420, with reference to translation).
Claim 1: Sitzberger discloses a mandrel assembly (4, 4A, 4B) for holding an intraocular lens blank (intended use), the mandrel assembly comprising: a mandrel (4/4A can be broadly construed as a mandrel) comprising: a shank portion (broadly 4A) having a central axis (WMA - e.g. paragraph 177), and a lens blank holding section (generally the interior portion defined by 4A/4B) configured to hold a lens blank (2, 2.1), the lens blank holding section including a central cavity (e.g. 4.4 and surrounding space within 4A/4B, e.g. Fig. 3) formed concentrically with the central axis of the shank portion, the central cavity comprising a surface (annular surface) upon which projections (4.3 - Fig. 1) are formed, the projections configured to support (at least indirectly) a first (lower) surface of the lens blank at a fixed distance from the surface of the central cavity (radial distance set by holder 3 - Fig. 3); a ring portion (3.2.2, 3) configured to be received within the central cavity (Fig. 3), the ring portion comprising an inner ledge (e.g. portion of 3.2.2 contacting 2.1) configured to contact and hold a second (upper) surface of the lens blank (Figs. 3-4).
It is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the mandrel assembly is used to hold an optical lens (paragraph 4) and would be capable of holding an intraocular lens depending upon the structure thereof.
Claim 2: A space is formed between the first surface of the lens blank as the lens blank is supported by the projections and the surface of the central cavity (Fig. 3 - the lower surface of the blank 2/2.1 and the annular surface having projections are spaced apart).
Claim 3: A hollow channel (8.1, 8.2) is formed within the central cavity (4.4), the hollow channel extending into the shank (Figs. 3 and 5).
Claim 4: The shank portion (broadly 4A) is configured to be received within a supporting collet. It is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the portion 4A could be received in a supporting collet, depending upon the structure of the collet, which is not positively recited. The limitation does not particularly limit the structure of the shank.
Claims 5, 8: The mandrel further comprises a second cavity that is concentric with the central cavity and has a smaller cross-sectional diameter than the central cavity (unlabeled cavity at the center-bottom of 4A, see Fig. 3).
Claims 6, 9: The ring portion (3) is configured to be held within the lens blank holding section by an interference fit formed with a sidewall portion of the central cavity (mating conical portions (3.11, 3.11’ as described in paragraph 172, which the examiner submits would produce a tight interference given sufficient contacting force).

Claim 11: A method of making an intraocular lens (an optical lens, paragraph 4 - it is noted that the term “intraocular lens” does not necessarily on its own impart particular structure to the lens without further detail, such that the optical lens may be considered an intraocular lens), the method comprising: providing a mandrel (4/4A can be broadly construed as a mandrel), the mandrel comprising: a shank portion (broadly 4A) having a central axis (WMA - e.g. paragraph 177), and a lens blank holding section (generally the interior portion defined by 4A/4B) configured to hold a lens blank (2, 2.1), the lens blank holding section including a central cavity (e.g. 4.4 and surrounding space within 4A/4B, e.g. Fig. 3) formed concentrically with the central axis of the shank portion, the central cavity comprising a surface (annular surface) upon which projections (4.3 - Fig. 1) are formed, the projections configured to support (at least indirectly) a first (lower) surface of the lens blank at a fixed distance from the surface of the central cavity (radial distance set by holder 3 - Fig. 3); positioning the lens blank (2, 2.1) in the central cavity of the mandrel (Fig. 3); fitting a ring portion (3.2.2, 3) to the mandrel so as to hold the lens blank on the mandrel, the ring portion configured to be received within the central cavity (Fig. 3) and comprising an inner ledge (e.g. portion of 3.2.2 contacting 2.1) configured to contact and hold a second (upper) surface of the lens blank (Figs. 3-4).
Claim 14: An optical center of the lens blank is positioned concentrically with the central axis of the mandrel shank (all parts of the assembly, including blank 2/2.1 held in ring 3, are aligned concentric with the axis WMA - e.g. paragraphs 32, 34, 35, 177, and 201).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sitzberger in view of Benz et al. (U.S. Patent 5,080,482) and Currie (U.S. PGPub 2014/0277437).
Sitzberger discloses a method substantially as claimed except for wherein the mandrel is held in a vacuum collet and the lens is formed with a laser. However, Benz teaches holding a shank of a lens holding fixture (6) in a vacuum collet (5 - column 2, lines 45-54) for subsequent machining operations (column 5, lines 30-38) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have mounted the mandrel of Sitzberger in  a vacuum collet (or modified it for such purpose) as taught by Benz et al. to allow it to have been positioned, manipulated for machining, and such process repeated for subsequent lenses (Id.). Currie in turn generally teaches that lasers, among other known machining equipment, may be used to form a lens (e.g. paragraph 110). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the lens with a laser since lasers are known to be fast and precise, for example.

Allowable Subject Matter
Claims 7 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 7 and 10, Sitzberger does not disclose that the ring portion further includes a plurality of holes formed along an inner peripheral surface thereof, the holes being configured to permit a liquid to be transferred into the space formed between the first surface of the lens blank as the lens blank is supported by the projections and the surface of the central cavity. At most, the ring portion 3 appears to have some fastener holes, but these would be filled with fasteners and not reasonably permit liquid passage in the assembled state, i.e. “as the lens blank is supported by the projections and the surface of the central cavity”.
Regarding claim 12, while Sitzberger does disclose applying a liquid (water) to a space formed between the first surface of the lens blank as the lens blank is supported by the projections and the surface of the central cavity (paragraphs 212, 219-224), Sitzberger does not disclose freezing the liquid so that it supports the lens blank. The water is instead used to support the lens from beneath, with a system for allowing the regulation of pressure to counteract forces from machining operations. Freezing the water would prevent this functionality and thus would not have been obvious in view of Sitzberger.
Claims 13, 15-17, 19, and 20 depend from claim 12.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218. The examiner can normally be reached 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew P Travers/Primary Examiner, Art Unit 3726